AWIWTIN   II. TNCKAH

                            December   2,    1949

Hon. C. E. Patterson                Oplnlon Ho. V-953.
County Attorney
Brewster County                     Re : The expenditure of
Alplne, Texas                            county permanent im-
                                         provement funds in
                                         connection with a
Dear Sir:                                public library.
          You have requested an oplnlon on tliefollovlr~g
questions :
         “First : Can a County donate to an Ia-
    corpor=Publlc     Free Library (non-prcfit),
    .locatedwithin the county, and serving the
    entire county?  Such donation to be used for
    lend and buildings for eaid Free Library use.
    Such donation to be made from Pemeneat I=-
    provement Funds.
         “Setond : Can a County use permanent
    improvement funds to make a payment to an
    Established Library aa contract cowldera-
    tion under Article 1694, R.C.S.?
         “Third: Can a County use’ permanent ilp-
    provemmunds     tombuj property for County
    Free Library use?”

          Sections 51 and 52 of Article III of the Coa-
etltutlon of Texas provide in part a8 followr:
    “sec. 51.  The Legislature shall have no power
    to make any grant or authorize the making of
    any gl*antof publ.Icmoneys to any Individual,
    assoclatlon of individuals, municipal or other
    corporations whatsoever; . . .
     “Sec.    52.
               The Legislature shall have no pover
    to   aut.horize
                 any County, City, tovn or other
    political.Corporation or Subdivision of the
    State t:olend it.scredit or to grant public
    money OF thing of value In aid of, or to any
                                                      .

Hon. C. E. Patterson, page 2        (V-953)



       individual, asaocfatlon or corporation whatso-
       ever, or to become a Stockholder in such Cor-
       poration, association or company; . . .n
          .%ctlon 6 of Article XVI of the Constitution
of Texas provides Wet no approprlotlon for private 0~
individual purposes shall be made.
          In view of the foregoing constltutlonal provl-
slons, it is our opinion that a county cannot doaate to
an incorporated public free library any public money.
This holding, however, should not be construed to imply
that 8 county is prohibited from contracting for library
privileges from some already established library.

            Article 1694,    Vernoa'a Clvll Statutes, provides:
            "Instead of establlshlng a separate coun-
       ty free library, upon petition of a majority
       of the voters of the oounty, the commlssloners
       court may contract for library privileges from
       some already established library. Such coa-
       tract shall provide that.such established ll-
       brary shall assume the functions of a oounty
       free library within the county with which the
       contract is made, including Incorporated cities
       and toads therel,n,and shall also provide that
                     of'such est.abllshedlibrary shall
       the l,ibrarl.an
       hold v:rsecure a county librarian's certlfl-
       oate from the State Boa.rdof Library Examiners.
       Sard court may contract to pay annually into
       the library fund of said established library
       such sum as may be agreed upon, to be paid out
       of the county library fund, Either party to
       such contract may terminate the same by giving
       six months notice of intention to do so. Pro-
       perty acquired under such contract shall be
       subaect to dlvlslon at the termination of the
       contract upon such termsas are specified in
       such contract."
          It was held in Attorney,General opinion No-O-
6094 that Artl.cle1694 authortzed the commlssioners~
court to contract for library privl.legesfrom some al-
ready established library upon Its ovn lnitiatlve and
without a petition of the majority of the voters of the
county. We quote the following from said opinion:
            "It.is   our   bell.efthat the words: 'upon
\   .                                                   ”   .
        Hon. C. E. Patterson, page 3     (V-953)


               petition of a majority of the voters of the
               county', ss contained in sald article 1694, su-
               pra, if they have any meaning at all.ln this
               article, refer back to the preceding clause In
               description of the manner 'of establishing a
               separate county free library.'
                    "Therefore, It is the opinion of this de-
               partment that the ~~umlssloners~ court may con-
               tract for llbrary prlvllegea from some already.
               established library upon,their own lnltlative
               and without a petition of the majority of the
               voters of the county."
                  In view of the foregoing it is our opinion that
        the Commissioners' Court has authority to contract for lip-
        brary privileges from an already established library.
                    Article 1679,   V.C.3~. provides:
                    "After a county   free library has been
               estobllshed, the commissioners court shall
               annually set aside from the general tax fund
               of the county, a sum sufficient for the main-
               tenance of said library, but not to exceed
               five cents on the hundred dollars valuation
               of all property in such county    outside of all
               incorporated cities and towns already support-
               ing a free public library, and upon 011 pro-
               perty within all Incorporated titles and towns
               already supporting r,free public library, and
               upon all property wlthln all Incorporated clt-
               ies and towns already supporting a free pub-
               lic library whleh have elected to become a
               part of such free library systems    provided in
               this tl.tlefor t.l!s pmpoae oftmalnta~nlng coun-
               ty free llbrerles snd for purchsslng property
               therefor."
                  II.wcs ho1.d lo Attorney Gcnersl opinion No-O-
        3890 that the cosl $>1‘
                              oalncafni.tqaud operating a coun-
        ty fret l~brury or any~branch or subdlvlslon thereof
        must be paid for out of the General Fund of the county.
                  1;‘13reusterCounty should contract for library
        prlvlleGes from an Already estsblished library, It is our
        opinion that the county would have to use money from the
        General Fund of the county rather than the Permanent Im-
        provement Fund.
Hon. C. B. Patterson, Page 4       (V-953)


                         SUMMARY

          A county cannot donate public money to
     an incorporated public free library.
     51 and 5?,,Art.111; and sec.6, Art.XV13~~~l
     atitution of Texas.. The county is authorized
     to contract for library privileges from an
     already estebllehed library and pay for the
     same out of the Generel,Fund of the county.
     Arts.1679 end 1694, V.C.S.; A.G.O~iniona    Roe.
     o-3890,   o-6094.
                                           Your8 very truly,




JRmr‘
                                               John Reeves
                                                 Arrirtmt



                                   APPAOVRD


                                   FIRST ASSISTART
                                   ATTORRBY GBRXRAL